                   Case 1:19-cv-01219-JSR Document 8 Filed 02/20/19 Page 1 of 1
                       Case 1:19-cv-01219-JSR                  Document 8 Filed 02/ID!B/19 Page 2 of 2
FOIA Summons (12/l l)(Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

          This summons for (name of individual and title, if any) U.S. Citizenship and Immigration Services
was received by me on (date)          February 11, 2019


           " I personally served the summons on the individual at (place)
                                                                                        on (date)                           ; or

          " I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
         ---------
          on (date)
                                     --------, and mailed a copy to the individual's              last known address; or

          " I served the summons on (name of individual)                                                                              , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                        on (date)                           ; or

          " I returned the summons unexecuted because                                                                                     ; or

          x   Other (specify): On February 12, 2019, I sent the summons to the U.S. Citizenship and Immigration Services via Certified Mail,
                                Return Receipt Requested, Article No. 7018 3090 0001 1470 5107; to the Civil Process Clerk, U.S. Attorney's
                                Office of the Southern District of New York via Certified Mail, Return Receipt Requested, Article No. 7018
                                3090 0001 1470 5091; to the Attorney General of the United States via Certified Mail, Return Receipt
                                Requested, Article No. 7018 3090 0001 1470 5084 .
          My fees are $                         for travel and $                            for services, for a total of$


          I declare under penalty of perjury that this information is true


Date:    212012019



                                                              Matthew L. Schafer
                                                                                               Printed name and title


                                                              111 E. 18th St., 14th Floor
                                                              New York, NY I 0003

                                                                                                  Server's address


Additional information regarding attempted service, etc:
